United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, ARMY
)
NATIONAL GUARD, Indianapolis, IN, Employer )
__________________________________________ )
Y.C., Appellant

Appearances:
Joseph E. Allman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1943
Issued: September 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant, through her attorney, filed a timely appeal from the
February 28, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
rescinding its acceptance of her claim for an emotional condition. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for an emotional condition.
FACTUAL HISTORY
On October 3, 2005 appellant, then a 41-year-old public affairs specialist, filed an
occupational disease claim alleging that she sustained post-traumatic stress disorder due to a
1

5 U.S.C. §§ 8101-8193.

hostile work environment. On September 14, 2005 she became aware of her claimed condition
and its relationship to work factors. Appellant stopped work on October 3, 2005 and did not
return. In an accompanying statement, she alleged that she sustained stress because the
employing establishment advised her that it would not look into her claim that her supervisor in
the public affairs office, Captain Lisa Kopczynski, made racist comments and subjected her to
discriminatory actions. Appellant asserted that the employer wrongly failed to give credence to
witness statements from her coworkers, Peggy Hertel and Michelle Gray, regarding comments
made by Captain Kopczynski.2
Appellant submitted a January 6, 2004 statement in which she alleged that Major Rex
Sohn sexually harassed her by propositioning her and making unwanted comments about her
appearance.3 She claimed that Major Sohn made offensive comments to her about slavery and
called her obscene names.
In a June 15, 2005 signed statement, appellant indicated that, about two weeks after the
June 2004 hiring of Floretta Sultzer in the public affairs office, appellant was advised by the
former secretary, Ms. Hertel, that appellant should watch her back because after
Captain Kopczynski “was informed of her new black secretary,” she stated that “she did not want
an office full of blacks.” Appellant stated that she did not mention this to anyone at the time.
She asserted that Captain Kopczynski unfairly disciplined Lieutenant Eugene Maharry, a
coworker in the public affairs office. Captain Kopczynski wrote up Lieutenant Maharry for
infractions while failing to discipline others who committed the same infractions and she spoke
to him in a loud and argumentative manner. Appellant asserted that Captain Kopczynski
improperly replaced two pages of a magazine after the publication was completed, failed to place
her in charge of all community relations requests as recommended by another superior,
revamped Ms. Sultzer’s position description inappropriately and improperly started a new filing
system for Ms. Sultzer.
Appellant also submitted a memorandum for record containing entries for different dates.
An August 24, 2005 entry detailed her recollection of a conversation Captain Kopczynski had
with her and Ms. Sultzer on that date. The conversation became “heated” when they discussed
the activity schedule of the Adjutant General and stated that she and Captain Kopczynski both
raised their voices. Appellant asserted that on August 26, 2005 she submitted a draft of a
Governor’s weekly report but that Captain Kopczynski did not give her a chance to edit the
report before it was finalized. She claimed that Captain Kopczynski refused her request for help
in gathering appropriate information for the Governor’s weekly report. On August 30, 2005
appellant and Captain Kopczynski apologized to each other about the August 26, 2005 incident.
She claimed that on August 30, 2005 Captain Kopczynski expressed anger regarding statements
appellant made about her in the course of an investigation into a claim by Lieutenant Maharry
that Captain Kopczynski harassed him. The two had a conversation, lasting two and a half
hours, during which Captain Kopczynski stated her belief that the investigation could ruin her
2

Appellant also asserted that superiors made racist comments to her and coworkers in 1986 and 1992, but she did
not indicate that these claimed events contributed to her current emotional condition.
3

The copy of the statement in the record is not signed. Appellant did not identify the dates of alleged harassment
other than to indicate that the harassment started during Major Sohn’s first week of employment.

2

career and expressed displeasure with having to deal with incompetent workers. Appellant
indicated that Captain Kopczynski had someone outside the public affairs office edit the Indiana
Guardsman magazine even though there were employees within the office who were competent
to perform this task.
In a December 14, 2005 report, Dr. Gregory Correll, Ph.D., an attending clinical
psychologist, examined appellant. He stated that she reported that her current stressors were
related to racial stressors in that a coworker informed her that a supervisor had stated “no office
full of blacks” would be tolerated. Appellant related that, within the past year, she was sexually
harassed by a superior who made several unwanted advances. Dr. Correll noted that her history
was notable for a prior sexual assault in 1993 by two racist white men who wanted to “make an
example” of her. He stated that appellant had symptoms suggestive of post-traumatic stress
disorder after the incident, but stated that she seemed to have coped with the prior trauma and
was functioning at a fairly high level at work. Dr. Correll diagnosed post-traumatic stress
disorder (chronic with recent exacerbation), recurrent major depressive disorder and severe
workplace stressors. He recommended that appellant be off work until her symptoms were under
greater control and stated that the post-traumatic stress disorder was secondary to the 1993
assault. Dr. Correll noted:
“However, it is also clear that her symptoms were fairly well controlled prior to
the significant workplace stressors that she has experienced over the past several
months. This seems to have exacerbated her stress disorder and has increased her
symptoms of nightmares, flashbacks, anorexia, depression, anxiety and increased
her hypervigilance.”4
In a March 27, 2006 letter, Captain Kopczynski stated that she did not become
appellant’s immediate supervisor until March 1, 2005. She asserted that appellant had numerous
nonwork-related stressors during the time she supervised her, including caring for her ill mother.
Captain Kopczynski noted that appellant’s allegations of discrimination were not substantiated
by an investigation.
In a June 13, 2006 decision, OWCP denied appellant’s claim on the grounds that she did
not establish any compensable work factors. It found that appellant failed to submit evidence
showing that the agency subjected her to harassment, discrimination or error and abuse with
respect to administrative matters.
On June 20, 2006 appellant requested a hearing before an OWCP hearing representative.
She indicated that the harassment by Major Sohn started in August 2003 and that, despite her
complaints to management, he was not suspended from duty until January 6, 2004 after an
officer’s wife complained about him. Appellant stated that a coworker, Ms. Gray, told appellant
that she overheard Captain Kopczynski commenting to another coworker, Captain Heather Hirst,

4

In an October 20, 2005 note, Dr. Thomas W. Elkas, an attending Board-certified internist, diagnosed anxiety
and depression “stemming from work stressors.” In an April 5, 2006 report, Dr. Correll indicated that it would be
detrimental to appellant’s mental health to return to work.

3

that she did not want an office full of blacks.5 She asserted that Captain Kopczynski was also
angry with her when they discussed a complaint filed by Lieutenant Maharry and when appellant
questioned Captain Kopczynski’s treatment of Lieutenant Maharry and Ms. Sultzer. Appellant
feared Captain Kopczynski would retaliate against her for making a statement in Lieutenant
Maharry’s complaint. She became upset on October 3, 2005 because the person who was chosen
to mediate the complaint by Lieutenant Maharry against Captain Kopczynski did not understand
the case. Appellant stated that she began to have flashbacks of her 1993 assault and felt that she
had to leave the office. She also became upset on October 3, 2005 because she had learned that
Captain Kopczynski would not be investigated for the racial statement she had made and because
she would remain in her usual position.
In a June 20, 2005 memorandum, Ms. Sultzer discussed her working relationship with
Captain Kopczynski and asserted that she did not receive adequate support to carry out her
duties. In a June 20, 2006 memorandum, she asserted that Captain Kopczynski harassed
appellant regarding the scheduling of flyovers, including contradicting her when the topic was
discussed. On one occasion, Captain Kopczynski approached appellant in an abrupt manner and
appellant had to step backwards. Ms. Sultzer noted that on October 3, 2005 Colonel Cathi Kiger
asked her to tell appellant to “come down to [human resources]” because Captain Kopczynski
was there. She stated that appellant “totally lost it” when she found out that Captain Kopczynski
was in the human resources office.
In an April 5, 2006 letter, Colonel Kiger, a human resources officer, stated that an
investigation of Captain Kopczynski did not establish instances of racism, but did show that she
needed additional supervisor and communications training. She went to the agency Chief of
Staff and recommended that alternative dispute resolution or intervention be used in Captain
Kopczynski’s case. Colonel Kiger noted that the Chief of Staff advised her that Captain
Kopczynski had already cleaned out her office and was about to move to a new office. The
Chief of Staff then convinced the Adjutant General to agree to hold a mediation. Colonel Kiger
stated that on October 3, 2005 she advised appellant about “what we were going to do” with
respect to the course of action to be taken with Captain Kopczynski. Appellant told Captain
Kopczynski that she was upset about her mother’s illness and “stuff going on” in the office. She
believed that, regarding racial allegations against Captain Kopczynski, management was
“sweeping this under the rug.” Colonel Kiger advised appellant that the investigation of Captain
Kopczynski found no racism and appellant responded that she thought something must have
been proven as she noticed that Captain Kopczynski had cleaned out her office. When appellant
entered the room where the mediation session was to be held, she became upset when she saw
Captain Kopczynski and immediately left the room.
In a June 19, 2006 statement, Ms. Gray stated that in late summer or early autumn 2004
she went to the public affairs office and heard Captain Kopczynski and Captain Hirst talking
behind a closed door. She asserted that neither person was aware of her presence and that she
heard Captain Kopczynski state, “I had no say in the selection of individuals in my office and I
sure did n[o]t want an office full of blacks in here.” Ms. Gray indicated that she reported what
5

Appellant indicated that it was in June 2004 when Ms. Hertel also stated to her that Captain Kopczynski had
made the comment about not wanting an office full of blacks.

4

she heard to her supervisor, but she was told to “not stir the pot” because the public affairs office
seemed to be working as a team. In a June 22, 2006 statement, Ms. Hertel indicated that she was
told by an unspecified individual that Captain Kopczynski had stated that she did not want an
office full of blacks (using a derogatory word). She then told appellant to watch her back with
respect to Captain Kopczynski.
At the March 6, 2007 hearing, appellant provided additional testimony about her claimed
stressors, including the actions of Captain Kopczynski and the events of October 3, 2005. She
testified that on October 3, 2005 Colonel Kiger told her and Ms. Sultzer that they had to
participate in a mediation session with Captain Kopczynski regarding a claim filed by Lieutenant
Maharry. Appellant indicated that prior to returning to work on October 3, 2005, after a period
of absence, she had been led to believe that Captain Kopczynski would no longer be her
supervisor. She was surprised and upset on October 3, 2005 when she learned that
Captain Kopczynski remained her supervisor.
In a May 4, 2007 decision, an OWCP hearing representative set aside OWCP’s June 13,
2006 decision and remanded the case for further evidentiary development. OWCP was directed
to obtain additional documents regarding the charges of harassment against Major Sohn.
Thereafter, OWCP requested additional agency comments. In a May 19, 2007 statement,
Lieutenant Colonel Theodore Blanford, an equal employment adviser, noted that appellant did
not file a formal complaint against Major Sohn, but noted that she spoke to Lieutenant Colonel
Norman Purdue about the matter. He indicated that Major Sohn was terminated effective
February 20, 2004 and, although confidentiality prevented revealing the reason, it occurred
shortly after appellant made her allegations.
In August 17 and 27, 2007 letters, Lieutenant Colonel Brian Dickerson, a staff judge
advocate at the agency, noted that statements of retired Lieutenant Colonel Purdue and
Lieutenant Colonel Lawrence Powers detailed the circumstances of the charges made against
Major Sohn. In an August 18, 2007 statement, Lieutenant Colonel Purdue stated that in October
or November 2003 he was appointed to investigate charges against Major Sohn for sexual
harassment and creating a hostile work environment. Lieutenant Colonel Purdue indicated that
he interviewed appellant during the investigation and that the allegations of sexual harassment
and creating a hostile work environment were substantiated. Shortly, thereafter, Major Sohn was
removed from his assignment. In an August 22, 2007 statement, Lieutenant Colonel Powers
stated that appellant told him that Major Sohn made unwanted sexual advances to her. He
formally interviewed her and others and concluded that Major Sohn was engaging in
unacceptable behavior in the workplace. Lieutenant Colonel Powers informed Major Sohn that
he was terminated from the agency.
In an August 31, 2007 decision, OWCP denied appellant’s emotional condition claim on
the grounds that she did not establish any compensable work factors. It found that she had not
established her claims against Major Sohn.
On October 18, 2007 appellant’s counsel further discussed the stresses caused by
appellant’s participation in Lieutenant Maharry’s complaint against Captain Kopczynski.
Counsel alleged that on October 3, 2005 appellant was ordered to participate in a mediation

5

session concerning Lieutenant Maharry’s complaint and asserted that her reaction to this
situation was a reaction to an assigned duty. He claimed that OWCP did not properly consider
the statements of Lieutenant Colonel Purdue and Lieutenant Colonel Powers.
In a May 29, 2008 order, the Board set aside OWCP’s August 31, 2007 decision and
remanded the case for further adjudication. The Board found that OWCP did not adequately
consider the statements of Lieutenant Colonel Powers and Lieutenant Colonel Purdue.6
On September 10, 2008 OWCP accepted that appellant sustained an aggravation of
preexisting post-traumatic stress disorder and an aggravation of preexisting single episode of
major depression, unspecified. In a September 10, 2008 memorandum, it found indicated that
the evidence established that Major Sohn subjected her to a hostile work environment and noted
that the December 14, 2005 report of Dr. Correll supported the acceptance of her claim for
aggravation of post-traumatic stress disorder and depression. Appellant received compensation
for total disability.
In a September 25, 2008 form report, Dr. Correll listed the date of injury as October 3,
2005 and the history of injury as “severe workplace stressors.” He diagnosed post-traumatic
stress disorder and major depressive disorder and indicated that appellant was not fit for work
from October 3, 2005 to April 7, 2006. Dr. Correll checked a “yes” box indicating that the
diagnosed conditions were caused or aggravated by employment activity and stated, “Sexual
harassment, discrimination resulting in untenable conditions.”
Appellant was hospitalized on April 2, 2009. The record contains medical notes from her
hospitalization, most by Dr. Maria Valena, an attending Board-certified psychiatrist. Appellant
reported dealing with issues related to her 1993 sexual assault.7 In an April 5, 2009 report,
Dr. Valena provided appellant’s description of the 1993 sexual assault and noted that she
reported workplace sexual and racial harassment episodes in 2004 and 2005. Appellant advised
that an investigation found a hostile environment with respect to sexual harassment and racial
discrimination, but that her offending supervisor remained in her position and continued to
harass her, including labeling her as the instigator of the investigation. Dr. Valena diagnosed
major depressive disorder (severe without psychotic features), post-traumatic stress disorder,
panic disorder with beginning signs of agoraphobia and severe to catastrophic psychological
stressors (including the 1993 sexual assault and a feeling of having been traumatized in the
workplace).
In a report of evaluations conducted on April 20 and 21, 2009, Dr. William Hilgendorf,
Ph.D., an attending clinical psychologist, noted that appellant was hospitalized on April 2, 2009
with diagnoses of major depressive disorder, panic attacks and post-traumatic stress disorder.
Dr. Hilgendorf indicated that appellant reported that her main problem related to symptoms of
post-traumatic stress disorder, which stemmed from a sexual assault in 1993, which did not result
6

Docket No. 08-197 (issued May 29, 2008).

7

In a note dated April 2, 2009, Dr. Valena indicated that appellant reported that in 2005 her agency was being
investigated for allegations of sexual harassment and racial discrimination and that this investigation brought on
flashback episodes of the 1993 assault.

6

in conviction of the two perpetrators. Appellant indicated that the symptoms resurfaced in 2005
due to a feeling of being revictimized by sexual harassment and racial discrimination at work.
Dr. Hilgendorf reported the findings of psychological testing he performed and indicated that the
findings were compatible with post-traumatic stress disorder, major depressive disorder and
severe somatic preoccupation associated with worry and even panic.
In April 2009, OWCP referred appellant to Dr. Dennis Rhyne, a Board-certified
psychiatrist.8 In a May 7, 2009 report, Dr. Rhyne stated that appellant advised him that, during
the course of her employment, she was sexually harassed but this was ignored after it was
reported to her supervisors. Appellant also reported that a superior commented that she would
not “tolerate an office full of blacks” and that “the allegations during the course of her
employment” brought back thoughts of her 1993 sexual assault. Dr. Rhyne diagnosed chronic
post-traumatic stress disorder and a major depressive disorder and indicated that she had
profound stressors, including sexual assault and sexual harassment. He determined that appellant
could not perform any work-related duties and stated:
“It is my impression and opinion at this time that a psychological condition due to
the work-related incident on October 3, 2005 continues and that in all medical
probability there was a permanent aggravation. It is my impression and opinion
that [appellant] continues to suffer from an emotional condition due to identified
stressors, issues of past trauma of sexual abuse at the hands of rapists and then
followed by sexual harassment in the workplace. It is my medical opinion that
due to the fact that sexual harassment was a part of the incident of October 3,
2005 as well as the racial nature of the previous attack and the allegations of
October 3, 2005, combined to make a sexual as well as a racial trauma from
which [appellant] continues to suffer.”9
In March 2010, OWCP referred appellant to Dr. Umamaheshwara Kalapatapu, a Boardcertified psychiatrist, for an examination and evaluation of the nature and extent of her
psychiatric condition. In a revised statement of accepted facts, dated March 10, 2010, it accepted
that work factors occurred when, between August and December 2003, Major Sohn repeatedly
subjected appellant to sexual advances and derogatory statements. OWCP denied the other work
factors claimed by appellant but did not explain why it denied these claimed work factors.
In an April 9, 2010 report, Dr. Kalapatapu indicated that appellant reported that she was
asked to participate in a mediation session concerning a charge of racism by a coworker against
her supervisor, but that she could not participate because it reminded her of a 1993 sexual assault
by two racist white men. Appellant later learned that her supervisor had been reinstated to her
former job and, on about October 3, 2005, she felt that the work environment was too hostile for
her to continue working. Dr. Kalapatapu described the interview he conducted with her and
diagnosed post-traumatic stress disorder, recurrent episode of major depressive disorder (severe,
8

Dr. Rhyne was provided a statement of accepted facts but the statement did not contain a detailed description of
which of the incidents and conditions described by appellant constituted compensable work factors.
9

In a May 14, 2009 form report, Dr. Rhyne stated that appellant had continued symptoms of depression and posttraumatic stress disorder which prevented employment.

7

without mention of psychotic behavior) and generalized anxiety disorder. He noted that
appellant had a history of post-traumatic stress disorder and she later reported that conditions at
work reminded her of “past abuse issues.” Appellant had been unable to resolve her symptoms
of emotional pain since 2005 and was totally disabled. Dr. Kalapatapu indicated that her
impairment was total and permanent and was likely to continue indefinitely. He completed a
work capacity evaluation form indicating that appellant was totally disabled.
OWCP requested that Dr. Kalapatapu clarify his report to address whether he felt that
appellant’s exposure to harassment by Major Sohn in 2003 contributed to her emotional
condition. In a June 4, 2010 letter, Dr. Kalapatapu stated that she reported to him a number of
instances between August and December 2003 when Major Sohn sexually harassed her.
Appellant indicated that Major Sohn’s actions made her scared and created a stressful work
environment, but that she did not “break down.” She further noted that two others provided
statements about Major Sohn’s actions, but that only her name was brought up when he was fired
in January 2004. Dr. Kalapatapu stated, “Based on the above information, this writer does not
believe that the issues have any major impact on her current disability.”
OWCP again requested clarification from Dr. Kalapatapu about the possible effect of the
harassment from 2003 and on September 3, 2010, he stated:
“The incident of 2003 may have caused a mild adjustment disorder with mixed
emotions for [appellant]. However, she did not report any triggering and
reexperiencing any previous traumatic events of her life. When the Major was
dismissed from the job, it appears that her adjustment disorder resolved…. As the
2003 incident did not remind [appellant] of any of the [post-traumatic stress
disorder] symptoms [appellant] experienced in her life, this writer does not
believe that it has any impact on her current disability. This writer also does not
believe that the exposure in 2003 caused or contributed in any way to her
deterioration in 2005 as [she] had not reported any impact on her mental status in
2003.”
In a December 14, 2010 letter, OWCP advised appellant that it proposed to rescind its
acceptance of her emotional condition claim. It noted that it had been accepted that, work factors
occurred when, between August and December 2003, Major Sohn subjected her to sexual
advances and derogatory statements. OWCP discussed why it did not accept that other claimed
work factors occurred in the performance of duty. These included appellant’s claims that
Captain Kopczynski replaced two pages of a magazine after the publication was completed,
failed to place her in charge of all community relations requests as recommended by another
superior, wrote up Lieutenant Maharry for infractions while failing to discipline others who
committed the same infractions and spoke loudly and argumentatively to Lieutenant Maharry.
Appellant had also claimed that Captain Kopczynski refused her request for help in gathering
appropriate information for the Governor’s weekly report, inappropriately revamped
Ms. Sultzer’s position description, improperly started a new filing system and had someone
outside the public affairs office edit the Indiana Guardsman magazine. OWCP explained that
these claimed incidents and conditions all related administrative or personnel matters and
appellant had not submitted sufficient evidence, such as the findings of complaints filed against
the agency, to establish that the agency committed error or abuse in these matters.

8

In the proposed rescission, OWCP also found that appellant had not proven harassment or
discrimination by Captain Kopczynski. It noted that she alleged that she was informed by
coworkers that Captain Kopczynski commented that she “did not want an office full of blacks,”
but found that the evidence did not show that appellant actually heard Captain Kopczynski make
this statement such that the statement was not directed to her or overheard by her. OWCP noted
that, while appellant might have been privy to this information as a third party, there was
insufficient evidence to show that Captain Kopczynski made the derogatory statements in her
presence and the exposure itself was not established. It indicated that appellant became upset
with the agency’s finding that charges of racism against Captain Kopczynski were not supported
and that she feared that Captain Kopczynski would target her for removal, but it found that there
was no evidence that the agency erred in conducting the investigation and that appellant’s fear of
losing her job was not a compensable factor. OWCP noted that, on October 3, 2005, appellant
was upset that Captain Kopczynski would remain in her position and that she and Ms. Sultzer
would have to participate in a mediation session with Captain Kopczynski, but it found that
appellant’s participation in the mediation session was voluntary and that the agency did not err in
handling this situation.
OWCP’s proposed rescission found that the medical evidence did not show that appellant
had an emotional condition due to the accepted work factor, the harassment by Major Sohn in
2003. While Dr. Correll and Dr. Rhyne, suggested that the harassment by Major Sohn
contributed to appellant’s condition in 2005, OWCP found that these opinions were not based on
an accurate medical history as the physicians erroneously believed that the harassment occurred
close in time to October 3, 2005 rather than late 2003. OWCP found that the weight of the
medical opinion evidence rested with the opinion of OWCP’s referral physician, Dr. Kalapatapu,
who found that appellant’s exposure to sexual harassment in 2003 did not contribute to her
medical condition in 2005. It found that the medical evidence of record did not show that she
sustained an emotional condition due to the only accepted work factors, i.e., the incidents of
harassment by Major Sohn in 2003 and therefore there was no basis to find that she sustained a
work-related emotional condition.
In an undated letter received on January 10, 2011, appellant’s counsel argued that
appellant did not become totally disabled on October 3, 2005 due to the harassment by Major
Sohn in 2003, but rather she became disabled on that date because she and Ms. Sultzer were
ordered to attend a mediation session with an allegedly racist supervisor, Captain Kopczynski.
The order to participate in the mediation session caused appellant to have flashbacks to her 1993
assault. Counsel stated that, after she objected to the mediation session, Colonel Kiger ordered
her to attend. He indicated that Dr. Rhyne’s opinion showed that appellant sustained a medical
condition due to the events of 2005. Counsel alleged that OWCP did not present new evidence
and argument to support the proposed rescission action.
In a February 28, 2011 decision, OWCP rescinded its acceptance of appellant’s emotional
condition claim. It found that agency error or abuse was not shown regarding the request for
appellant to participate in the mediation session on October 3, 2005 or other administrative
matters. Appellant also had not shown harassment or discrimination by Captain Kopczynski.
OWCP stated that it presented sufficient new argument and evidence, including the opinion of
Dr. Kalapatapu, to support the rescission of its acceptance of appellant’s claim.

9

LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.10 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and, where supported by the evidence, set aside or modify a prior decision and
issue a new decision.11 The Board has noted, however, that the power to annul an award is not
an arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.12
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
of compensation benefits. This holds true where, as here, OWCP later decides that it erroneously
accepted a claim. In establishing that, its prior acceptance was erroneous, OWCP is required to
provide a clear explanation of the rationale for rescission.13
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.14 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or her frustration from not being permitted to work in a particular environment or to
hold a particular position.15
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.16 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.17
10

5 U.S.C. § 8128.

11

John W. Graves, 52 ECAB 160, 161 (2000).

12

See 20 C.F.R. § 10.610.

13

John W. Graves, supra note 11.

14

Lillian Cutler, 28 ECAB 125 (1976).

15

Gregorio E. Conde, 52 ECAB 410 (2001).

16

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
17

William H. Fortner, 49 ECAB 324 (1998).

10

In determining whether the employer has erred or acted abusively, the Board will examine the
factual evidence of record to determine whether the employing establishment acted reasonably.18
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors or coworkers are established as occurring and arising from an
employee’s performance of her regular duties, these could constitute employment factors.19
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.20
An employee has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.21 This burden includes the submission of a detailed
description of the employment factors or conditions which she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.22 If a claimant does
implicate a factor of employment, OWCP should then determine whether the evidence of record
substantiates that factor. When the matter asserted is a compensable factor of employment and
the evidence of record establishes the truth of the matter asserted, OWCP must base its decision
on an analysis of the medical evidence.23 Causal relationship is a medical issue and the medical
evidence generally required to establish causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.24
ANALYSIS
In October 2005, appellant claimed that she sustained an emotional condition due to
various incidents and conditions at work. On September 10, 2008 OWCP accepted that she
sustained an aggravation of preexisting post-traumatic stress disorder and an aggravation of
preexisting single episode of major depression. Its only accepted work factor pertained to Major
Sohn, a superior, who repeatedly subjected her to sexual advances and derogatory statements
between August and December 2003. In a February 28, 2011 decision, OWCP rescinded its
acceptance of her claim. It explained that it accepted the incidents of harassment by Major Sohn
18

Ruth S. Johnson, 46 ECAB 237 (1994).

19

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

20

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

21

Pamela R. Rice, 38 ECAB 838, 841 (1987).

22

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

23

Id.

24

I.J., 59 ECAB 408 (2008).

11

between August and December 2003; but found that appellant’s claim for a work-related
emotional condition had not been established because the record did not contain a rationalized
medical opinion relating her claimed medical conditions to the accepted work factor.
The Board finds that OWCP, in its December 14, 2010 proposed rescission letter and its
February 28, 2011 rescission decision, provided a clear explanation of the rationale for its
decision to rescind its acceptance of appellant’s claim for an emotional condition. OWCP
provided sufficient evidence and argument to justify its determination in this regard.
The Board notes that OWCP properly found that appellant’s allegations did not pertain to
her regular or specially assigned duties under Cutler.25 Rather, appellant alleged error and abuse
in administrative matters and harassment and discrimination on the part of a manager. The
Board finds that OWCP was correct in accepting that work factors occurred when, between
August and December 2003, Major Sohn repeatedly subjected appellant to sexual advances and
derogatory statements. The record contains statements which support this finding, including
those of Lieutenant Colonel Powers and Lieutenant Colonel Purdue, two individuals who
investigated this matter.
The Board finds that OWCP adequately explained why it did not accept any of
appellant’s other claimed work factors. OWCP discussed claims that her supervisor, Captain
Kopczynski, improperly replaced two pages of a magazine after the publication was completed,
failed to place her in charge of all community relations requests as recommended by another
superior, wrote up Lieutenant Maharry, a coworker, for infractions while failing to discipline
others for the same infractions and loudly and argumentatively spoke to Lieutenant Maharry.
Appellant also claimed that Captain Kopczynski refused her request for assistance regarding the
Governor’s weekly report, submitted a Governor’s weekly report without giving her a chance to
make final edits, inappropriately revamped Ms. Sultzer’s position description, improperly
instituted a new filing system and had someone outside the public affairs office edit the Indiana
Guardsman magazine. OWCP properly explained that these claimed incidents and conditions
were all related to administrative matters, mostly relating to Captain Kopczynski’s management
of work assignments and that appellant had not submitted sufficient evidence to establish error or
abuse by Captain Kopczynski in these matters.26 Appellant did not submit the findings of
complaints or grievances which showed that Captain Kopczynski committed wrongdoing with
respect to these matters. In addition, a number of these claimed work factors relate to Captain
Kopczynski’s actions towards coworkers and therefore appellant would not have a basis to assert
that they constituted work factors with respect to her own claim.
OWCP also indicated that, on October 3, 2005, appellant was upset that she and
Ms. Sultzer had to participate in a mediation session with Captain Kopczynski. On appeal,
counsel argued that appellant was required to participate in this mediation and therefore this was
a work factor because her participation in the mediation was a regular or specially assigned duty
under the Cutler line of cases. However, OWCP properly pointed out that there was no clear
evidence in the record that she was compelled to participate in the mediation session and, in fact,
25

See Cutler, supra note 14.

26

See supra notes 16 through 18.

12

she did not actually participate in it. It also explained that the mediation was part of an
investigatory action and noted that there was no evidence that the agency committed error or
abuse in this administrative action. OWCP properly noted that participation in such an
administrative action could not be characterized as a regularly or specially assigned duty.
OWCP also properly found that appellant had not shown that she was harassed or
discriminated against by Captain Kopczynski. While appellant alleged being informed by
coworkers that Captain Kopczynski commented that she “did not want an office full of blacks,”
OWCP found that the evidence did not show that appellant actually heard Captain Kopczynski
make this statement. OWCP advised that, while appellant might have been privy to this
information as a third party, there was insufficient evidence to show that Captain Kopczynski
made the derogatory statements in her presence such that the exposure itself was not established.
As noted, a claimant must present probative evidence to support a claim of harassment or
discrimination and perceptions of harassment or discrimination are not compensable.27
Appellant did not submit probative evidence that Captain Kopczynski subjected her to
harassment or discrimination. OWCP noted that she became upset with the agency’s finding that
charges of racism against Captain Kopczynski were not supported and that she feared that
Captain Kopczynski would target her for removal, but it found that there was no evidence that
the agency erred in its investigation and noted that appellant’s fear of losing her job was not
compensable.28
OWCP also discussed the medical evidence and properly found that it did not show that
appellant’s emotional condition was due to the only accepted work factors, the harassment
incidents by Major Sohn in 2003. It correctly found that there was no well-rationalized medical
report explaining how these work factors contributed to the emotional conditions arising in 2005.
OWCP noted that, while some physicians suggested that Major Sohn’s harassment contributed to
appellant’s medical condition in 2005, these opinions were not based on an accurate medical
history as these physicians erroneously believed that the harassment occurred close in time to
October 3, 2005 rather than in late 2003. Dr. Correll suggested in a December 14, 2005 report
that the sexual harassment by Major Sohn contributed to post-traumatic stress disorder and
depression in 2005, but his opinion is of limited probative value as he was under the mistaken
impression that this harassment occurred several months prior to October 3, 2005 rather than in
late 2003.29 The Board notes that this report was relied upon by OWCP when it accepted
appellant’s claim, but that OWCP has adequately explained why the report did not provide a
proper basis to accept appellant’s claim. OWCP also explained why later medical reports did not
establish the claim. In a May 7, 2009 report, Dr. Rhyne, an OWCP referral physician, stated that
sexual harassment was part of the October 3, 2005 incident that contributed to appellant’s
condition in 2005. On appeal, counsel argued that Dr. Rhyne supported appellant’s claim, but
27

See supra note 20.

28

See supra note 14. Ms. Sultzer indicated in a witness statement that Captain Kopczynski harassed appellant
regarding the scheduling of flyovers and that, on one occasion, Captain Kopczynski approached appellant in an
abrupt manner and appellant had to step backwards. However, appellant did not claim that these incidents
contributed to her emotional condition and these incidents have not been established as actually occurring.
29

See supra note 24 regarding the need for an opinion of a physician to be based on a complete factual and
medical background of the employee.

13

OWCP pointed out that Dr. Rhyne incorrectly believed that sexual harassment occurred in 2005
and it correctly found that this improper history reduced the probative value of his opinion.30
OWCP also properly explained that the weight of the medical opinion evidence rested
with the opinion of Dr. Kalapatapu, a Board-certified psychiatrist serving as an OWCP referral
physician, who found that appellant’s sexual harassment in 2003 did not contribute to her
medical condition in 2005. In a September 3, 2010 report, which clarified his April 9 and June 4,
2010 reports, Dr. Kalapatapu provided an opinion that the sexual harassment by Major Sohn in
2003 did not cause or contribute in any way to appellant’s deterioration in 2005.
For these reasons, OWCP adequately explained why it rescinded its acceptance of
appellant’s claim for an emotional condition. It explained that the medical reports of record did
not show that appellant sustained an emotional condition due to the only work factors, i.e., the
incidents of harassment by Major Sohn in 2003 and therefore there was no basis to find that
appellant sustained a work-related emotional condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for an emotional condition.

30

OWCP also explained why the reports of Dr. Valena and Dr. Hilgendorf did not show that appellant sustained
an emotional condition due to the accepted work factors.

14

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

